People v Smith (2017 NY Slip Op 05385)





People v Smith


2017 NY Slip Op 05385


Decided on June 30, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, DEJOSEPH, NEMOYER, AND SCUDDER, JJ.


921 KA 15-01203

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vROBIN J. SMITH, DEFENDANT-APPELLANT. 


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (ROBERT TUCKER OF COUNSEL), FOR DEFENDANT-APPELLANT.
R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (V. CHRISTOPHER EAGGLESTON OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Ontario County Court (Frederick G. Reed, A.J.), rendered February 4, 2015. The judgment convicted defendant, upon his plea of guilty, of criminal possession of stolen property in the third degree (three counts). 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of three counts of criminal possession of stolen property in the third degree (Penal Law § 165.50). Contrary to defendant's contention, the record establishes that he knowingly, voluntarily, and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256). Defendant's waiver of the right to appeal was a "general unrestricted waiver" that encompasses his contention that the sentence imposed is unduly harsh and severe (People v Hidalgo, 91 NY2d 733, 737; see Lopez, 6 NY3d at 255-256; cf. People v Maracle, 19 NY3d 925, 928).
Entered: June 30, 2017
Frances E. Cafarell
Clerk of the Court